                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


KEITH A. ACKLEY                                        CASE NO. 2:15-CV-01188

VERSUS                                                 JUDGE ROBERT G. JAMES

HONEYWELL INTERNATIONAL, INC.                          MAGISTRATE JUDGE KAY


                                        JUDGMENT

        After an independent review of the record, a de novo determination of the issues, and

consideration of the objections, for the reasons provided in the Report and Recommendation of

the Magistrate Judge [Doc. No. 88], as supplemented by the Court’s Ruling on Objections issued

this date;

        IT IS ORDERED that the Motions for Summary Judgment [Doc. Nos. 66, 72] are each

GRANTED IN PART and DENIED IN PART, as described in the Report and Recommendation,

and all claims asserted in this matter are DISMISSED WITH PREJUDICE.

        SIGNED this 3rd day of April, 2019.
